DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a final office action mailed 10/29/2021. Claims 1, 3-7, 9, 11-14, 17 and 19 were amended; no claim was cancelled or added in a reply filed 12/22/2021. Therefore claims 1-20 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 10, filed 12/22/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections of claims 1, 9 and 17 has been withdrawn. 
Applicant's arguments filed 12/22/2021 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amended claims recite limitations that integrate the abstract idea into a practical application (remarks p. 11-12). Examiner respectfully disagrees. 
As rejected in the final office action dated 10/29/2021, the claims are directed towards an abstract idea and the computing device, a vehicle server, at least one user terminal and machine learning process do not integrate the abstract idea into a practical application. The amended limitation do not alter said analysis because “a communication interface configured interface configured to communicate with a plurality of user terminals and a vehicle server, the vehicle server configured to communicate with a computing device of each of a plurality of vehicles” is recited at a high level of generality and amounts to apply it. Furthermore, communicating data over a network is a well 
Furthermore, the machine learning is well understood routine and conventional activity and the specification does not provide any indication that the additional element described is anything other than generic, off the shelf computer components (please see paragraph 60 of the specification as filed “he machine learning processes may include, but are not limited to, ordinary least squares regression, ridge regression, support vector regression (SVRs), such as SVR using a linear kernel, random forest, XGBoost, or any other suitable machine learning process.”). 
Accordingly, the claims do not integrate the abstract idea into a practical application and are not patent eligible. 
Applicant’s arguments, see remarks p. 13-15, filed 12/22/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/9/17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive […] time data of a plurality of vehicles, wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries; determine at least one available time slot among the plurality of time slots and communicate the at least one available time slot to at least one user […]; receive, from the at least one user […], at least one delivery order indicating at least one selected time slot from the at least one available time slot; and in response to receiving the at least one delivery order indicating the at least one selected time slot, implementing one or more vehicle resource optimization operations, the one or more vehicle resource optimization operations including: determining a predicted delivery time interval for the at least one delivery order based on applying a trained […] learning process to a set of purchase order feature data including at least one time and geobased feature associated with the at least one delivery order and at least one item based feature associated with the at least one delivery order, the item based feature characterizing one of a plurality of characteristics of at least one item of the at least one delivery order and the predicted delivery time interval is a predicted amount of time between when a vehicle arrives at a destination location of the at least one delivery order and when the vehicle departs the destination location; assigning the at least one delivery order to a vehicle from the plurality of vehicles based, at least in part, on the at least one selected time slot indicated in the at least one delivery order and the determined predicted delivery time interval; calculating, for the assigned vehicle, an optimized delivery route based, at least in part, on the determined predicted delivery time interval; and transmitting the optimized delivery route to a computing device of the assigned vehicle.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a computing device, a vehicle server, at least one user terminal and machine learning process, a communication interface configured interface configured to communicate with a plurality of user terminals and a vehicle server, the vehicle server configured to communicate with a computing device of each of a plurality of vehicles and a memory source storing instructions and one or more processors communicatively coupled to the communications interface and memory resource (claim 1), a vehicle server, a processor, at least one user terminal of a plurality of user terminals and a machine learning process (claim 9) and non-transitory computer readable medium, at least one processor, a device, a vehicle server, at least one user terminal of a plurality of user terminals and machine learning process (claim 17). Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. The claims further recites “a vehicle”. This limitation is also recited at high level of generality which amounts to a field of use limitation. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer.
Dependent claims 2/10/18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9/17 without successfully integrating the exception into a practical application (a machine learning process is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 3, 4, 5, 7, 8, 11, 12, 14, 16, 19 and 20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9/17 without successfully integrating the exception into a practical application (a computing device and a machine learning process are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 6/13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 15 is also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 9 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Novelty and Non-Obviousness
No prior art was applied to claims 1-20 because Examiner is unaware of any prior art, alone or in combination which discloses all the limitations of the independent claims. 
The closest prior art is Berk (US 2019/0266557). Berk discloses determining a predicted delivery time interval for the at least one delivery order based on applying a trained machine learning process to a set of purchase order feature data including at least one time and geobased feature associated with the at least one delivery order and at least one item-based feature associated with the at least one delivery order. However, Berk does not disclose “the predicted delivery time interval is a predicted amount of time between when a vehicle arrives at a destination location of the at least one delivery order and when the vehicle departs the destination location”. 
The closest prior art is Parker (US 7251612). Parker discloses determining a predicted delivery time interval for the at least one delivery order. However, Parker does not disclose that the determination is based on a trained machine learning process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628